Citation Nr: 1108662	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-02 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Cecilia Weld, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, sister and niece


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, January 1970 to January 1974 and April 1974 to August 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the RO.  

The Veteran, his sister and niece testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in December 2010.  A transcript of the hearing is of record
  
The issue of entitlement to service connection for and acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  The Veteran's claim of service connection PTSD was previously denied by the RO in a rating decision in November 2002.  It was held that there was no confirmed diagnosis of PTSD.  Appellant was notified of the decision.  There was no timely appeal and the decision became final.

2.  The evidence received since the November 2002 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The RO's rating decision in November 2002 denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002& Supp 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in July 2004 and August 2006.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Given that new and material evidence has been received to reopen the claim for service connection for PTSD at this time, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim in this regard is required at this time.

Laws and Regulations

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened, because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Factual Background and Analysis

Service connection for PTSD was denied on the merits in an RO rating decision issued in November 2002.  The RO found that the Veteran failed to submit evidence of a confirmed diagnosis of PTSD.  Although properly notified of that decision, the Veteran did not file a timely appeal and that decision is final.  The evidence of record at the time of the November 2002 denial included the Veteran's service treatment records, VA treatment records dated from April 2002 to October 2002, private treatment records from October 1989 to November 1998, and a December 1990 VA fee basis report diagnosing personality disorder.  

Since the November 2002 rating decision, the additional evidence received includes VA treatment records dated from January 2004 to August 2010,  VA psychiatric examinations dated in including June 2005 and June 2010, July 2006 and April 2007 private psychological evaluation reports by psychologist L.D.S diagnosing PTSD, various lay statements submitted by and on behalf of the Veteran describing his stressors and his behavior prior and subsequent to military service and the Veteran's (sister and niece) testimony before the undersigned at the December 2010 travel board hearing.  The credibility of this evidence is presumed for the purposes of reopening a previously denied claim.  See Justus supra.

This new evidence of record is also material to issue before the Board, as it raises a reasonable possibility of substantiating the Veteran's claim of service connection.  Accordingly, new and material evidence has been submitted to reopen the claim of service connection for PTSD.


ORDER

As new and material evidence has been received to reopen the claim of service connection for PTSD, to this extent, the appeal is allowed.


REMAND

Having reopened the claim, the Board finds that additional development is necessary.  The Veteran is seeking service connection for an acquired psychiatric disorder to include PTSD.  Initially, the Board notes that effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  The revised paragraph (f) (3) reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this  paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran contends that he has PTSD as a result of his service in Vietnam.  In this case however, there is contradictory evidence of record regarding the requisite diagnosis of PTSD.  In July 2006 and April 2007 private psychological evaluation reports, psychologist L.D.S found that the Veteran met the criteria for a diagnosis of PTSD.  In this regard, the psychologist explained that the Veteran had shown that his service in Vietnam caused his trauma; subsequent treatment by the military through misdiagnosis led to the exacerbation of his PTSD.  The psychologist concluded that the Veteran continued to suffer present effects of PTSD.

In a June 2010 VA examination report, the VA psychologist concluded that the Veteran did not have a current diagnosis of PTSD.  Rather, the Veteran's diagnosed psychiatric disorder was dysthymia.  However, in an August 2010 VA psychiatric note, the Veteran's psychiatrist diagnosed the Veteran with dysthymic disorder and chronic PTSD.

Given this convoluted and confusing evidence regarding the diagnosis of PTSD, the Board finds another VA examination is necessary to determine if the Veteran satisfied the criteria for a PTSD diagnosis during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for the award of service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Regardless, while this case has been undergoing development legal guidance has been provided that in cases such as this, with other psychiatric disorders diagnosed, all diagnoses must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case dysthymic disorder has been consistently diagnosed throughout the appeal period.  An opinion as to etiology is indicated, resulting in a change in characterization of the second issue on the title page.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), the need for additional evidence regarding his claim.  This letter should reflect all appropriate regulatory and legal guidance for de novo review.  See 38 C.F.R. § 3.159 (2010); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers, VA and non-VA that treat him for his psychiatric disorder.  After he has signed the appropriate releases, previously unidentified records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be scheduled for a VA psychiatric examination.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist performing the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Pursuant to VA Training Letter 10-05, issued on July 16, 2010, the examining psychologist or psychiatrist is to note that: If a diagnosis of PTSD is made, the examiner must now also determine if the Veteran's claimed stressor is related to the Veteran's fear of in-service hostile military or terrorist activity."  

The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Initial Evaluation for Post-Traumatic Stress Disorder Examination, revised on April 2, 2007. In addition to the other information provided in the examination report, the examiner must state whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.

Based on a review of the record, and examination of the Veteran, and considering the stressors, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has PTSD related to an event in service.  The opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  

In addition, any other psychiatric impairment found should be set out.  If psychiatric impairment other than PTSD is found, the examiner is asked to opine as to whether it is at least as likely as not  (50 percent chance or greater) that the disorder, other than PTSD, onset  during the Veteran's period of service or is otherwise etiologically related to the Veteran's period of service.  The examiner should utilize the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) in arriving at diagnoses and identify all existing psychiatric diagnoses.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completion of the above and any additional development deemed necessary, the RO should review the issue on appeal.  All applicable laws and regulations should be considered.  The provisions of 38 C.F.R. § 3.304(f) (3) (effective July 13, 2010) should be applied, if pertinent.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


